Case 2:18-cv-06829-FB-RLM Document 17 Filed 06/06/19 Page 1 of 2 PageID #: 78



                                NAN GEIST FABER, P.C.
                                    ATTORNEY AT LAW
                                      996 Dartmouth Lane
                                   Woodmere, New York 11598
T. (516) 526-2456                                                           nfaber@nangeistfaber.com
F. (516) 295-2974                                                             www.nangeistfaber.com

                                                    June 6, 2019
The Honorable Frederic Block
United States District Judge and
The Honorable Roanne L. Mann
United States Chief Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                Re:   Long Island Neurosurgical Associates, P.C. v. 1199 SEIU National
                      Benefit Fund
                      Case No. 2-18-cv-06829-FB-RLM
                      Plaintiff’s Objection to Defendant’s Request to File a Motion for
                      Dismissal/ Summary Judgment

Dear Judge Block and Judge Mann:

       This firm represents Plaintiff Long Island Neurosurgical Associates, P.C. (“LINA”) in the
above-referenced action. LINA writes objecting to Defendant 1199 SEIU National Benefit
Fund’s (“Defendant”) request for a pre-motion conference and leave to file a Motion for
Dismissal/Summary Judgment. In support of this application, LINA states:

        ● Defendant has submitted an Answer and therefore cannot file a motion to dismiss;

        ● LINA has attempted to commence discovery with setting up a schedule for a protective
order and other items pursuant to Judge Mann’s Order dated May 15, 2019 directing the parties
to commence discovery prior to the conference on June 27, 2019, but Defendant refuses to
participate;

         ● LINA has many important discovery demands that once provided by Defendant will
assist it in filing its opposition to summary judgment at the appropriate time. Moreover, even
though LINA was an out-of-network provider, there was no other physician in the Defendant’s
network of participating providers in the geographic area who could have performed this highly
complex surgery.

        ● LINA does not waive discovery.

        We thank Your Honors for your attention to this important matter.
Case 2:18-cv-06829-FB-RLM Document 17 Filed 06/06/19 Page 2 of 2 PageID #: 79




Nan Geist Faber, P.C.

The Honorable Frederic Block
The Honorable Roanne L. Mann
Page 2
June 6, 2019


                                         Respectfully submitted,

                                         /s/ Nan Geist Faber

                                         Nan Geist Faber

cc: All Counsel of Record (Via ECF)
